

116 HR 623 IH: To deem an alien who has been issued an employment authorization document under the Deferred Action for Childhood Arrivals Program to be a person who owes allegiance to the United States for purposes of employment by an office of a Member of the House of Representatives.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 623IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Vargas (for himself, Mr. Soto, Mr. Espaillat, Mrs. Torres of California, Mr. García of Illinois, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo deem an alien who has been issued an employment authorization document under the Deferred Action
			 for Childhood Arrivals Program to be a person who owes allegiance to the
			 United States for purposes of employment by an office of a Member of the
			 House of Representatives.
	
		1.Clarification for purposes of employment by a House Member
 (a)In generalNotwithstanding any other provision of law, for purposes of being hired and employed by an office of a Member of the House of Representatives, and being paid compensation by the House of Representatives, an alien who has a valid employment authorization document issued to the alien under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012, shall be deemed to be a person who owes allegiance to the United States.
 (b)Effective dateThis section shall apply with respect to fiscal year 2019 and each succeeding fiscal year. 